AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                          Laura Hart
                                                                       )
                            Plaintiff
                                                                       )
                          v.
                                                                       )
  Nancy A. Berryhill, Acting Commissioner of Social
                                                                       )      Civil Action No.: 5:18-338-JMC
                      Security
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The decision of the Commissioner is reversed and remanded for further administrative action in accordance
with 42 U.S.C. § 405(g).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge, who accepted the Report and
Recommendation of the Honorable Kaymani D. West, United States Magistrate Judge.

                                                                                  ROBIN L. BLUME
Date: April 16, 2019                                                         CLERK OF COURT


                                                                             s/Glenda J. Nance
                                                                                        Signature of Clerk or Deputy Clerk


                                                                             s/Glenda J. Nance
                                                                             Deputy Clerk
